                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 19-6159 FMO                                           Date   September 3, 2019
 Title           In re Philip Oran Dodson



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                            None Present
                   Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                    None Present                                           None Present
 Proceedings:            (In Chambers) Order Dismissing Appeal

        On May 30, 2019, Philip Oran Dodson (“Dodson”) initiated a bankruptcy appeal in this court.
See In re Philip Oran Dodson, Case No. CV 19-4704-FMO (C.D. Cal. 2019) (“Dodson I”). Dodson
challenged a May 15, 2019, “Order Denying Debtor’s Motion to Avoid Lien to FIA Card Services”
issued by the bankruptcy court. (See Dodson I, Dkt. 1, Notice of Appeal at 2). However, Dodson
failed to file a transcript of proceedings in the bankruptcy court. (See Dodson I, Dkt. 10, Court’s
Order of June 19, 2019; Dkt. 11, Court’s Order of July 15, 2019). As the court’s order noted, (see
id.), Dodson was required to order and file this transcript pursuant to Federal Rule of Bankruptcy
Procedure 8009. See Guilfoyle v. Educational Credit Mgmt. Corp., 2015 WL 1442689, *2 (E.D.
Cal. 2015) (noting that the “[a]ppellant has not provided the transcript as required by Rule 8009”).
The court issued an order to show cause asking Dodson to explain this failure, (see Dodson I, Dkt.
10, Court’s Order of June 19, 2019), and when he did not respond, the court dismissed the case
for lack of prosecution. (See Dodson I, Dkt. 11, Court’s Order of July 15, 2019).

        On July 17, 2019, Dodson brought the instant case, which appeals the same bankruptcy
order. (See Dkt. 1, Notice of Appeal at 2). However, Dodson’s “remedy for [the] adverse
decision[]” in Dodson I “was to seek reconsideration or appeal . . . not to relitigate [it] afresh in this
case.” United States v. Mednansky, 2011 WL 1750209, *2 (S.D. Cal. 2011); see also Reddy v.
MedQuist, Inc., 2012 WL 6020010, *7 (N.D. Cal. 2012) (“Despite receiving notice of these adverse
judgments against her, [plaintiff] has now filed in this court what she knows to be a duplicative and
meritless suit.”); Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993) (“[G]enerally, a
suit is duplicative if the claims, parties, and available relief do not significantly differ between the
two actions.”) (internal quotation marks omitted). Because Dodson chose instead to bring this
duplicative appeal, the court will dismiss this matter.

     Based on the foregoing, IT IS ORDERED THAT this case is dismissed without prejudice.
Judgment will be entered accordingly.
                                                                                    00      :      00

                                                          Initials of Preparer            cw



CV-90 (01/13)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
